Case 2:20-cv-07870-DMG-PD Document 58 Filed 07/06/21 Page 1 of 3 Page ID #:878




 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
 9
10   KRIZIA BERG, GRACE BRYANT,              Case No.: CV 20-7870-DMG (PDx)
     JAMES BUTLER, NOELANI DEL
11
     ROSARIO-SABET, LINDA JIANG,             PRELIMINARY INJUNCTION
12   SEBASTIAN MILITANTE,
13   CHRISTIAN MONROE, MATTHEW
     NIELSEN, EMANUEL PADILLA,
14   SHAKEER RAHMAN, AUSTIN
15   THARPE, TRAVIS WELLS,
     DEVON YOUNG, individually and on
16
     behalf others similarly situated,
17
18                    Plaintiffs,

19              vs.
20
     COUNTY OF LOS ANGELES, a
21
     municipal entity, SHERIFF ALEX
22   VILLANUEVA, and DOES 1-10
23
     inclusive,

24                    Defendants.
25
26
27
28


                                           -1-
Case 2:20-cv-07870-DMG-PD Document 58 Filed 07/06/21 Page 2 of 3 Page ID #:879




 1           Pursuant to the Court’s Order granting Plaintiffs’ Motion for Preliminary
 2   Injunction issued on May 28, 2021 [Doc. # 54], the Court ORDERS that the following
 3   Preliminary Injunction shall go into effect on August 1, 2021, at 12:00 p.m.:
 4
 5       1. The Los Angeles Sheriffs’ Department is hereby enjoined from using less-lethal
 6           weapons, including foam rounds, pepper balls, tear gas canisters, flash bang
 7           grenades, and stinger grenades, against any persons peacefully attending a protest,
 8           march, or other lawful gathering unless reasonable, proportional, and targeted
 9           action is necessary to protect against a specific imminent threat of physical harm to
10           officers or identifiable others, to respond to specific acts of violence or destruction
11           of property, or to enforce a declaration of unlawful assembly and dispersal order
12           pursuant to California Penal Code section 409.1
13
14               a. If reasonable, proportional, and targeted use of less-lethal projectiles or
15                   chemical agents is necessary, foam rounds and any projectile designed to be
16                   target-specific shall be aimed at individuals causing the actual or imminent
17                   threats of harm, violence, or destruction of property and shall not be
18                   indiscriminately fired.
19
20               b. Flash bang grenades, tear gas canisters, and other less-lethal means designed
21                   to be non-target-specific may be used in the manner they were designed to
22                   be used and shall not be deliberately aimed to strike individuals.
23
24
25
26
27
28           1
              When individuals try to remove, surpass, or defeat a protective police barrier, the Los Angeles Sheriffs’
     Department may consider such actions a threat to officers.


                                                            -2-
Case 2:20-cv-07870-DMG-PD Document 58 Filed 07/06/21 Page 3 of 3 Page ID #:880




 1     2. Whenever feasible, Los Angeles Sheriffs’ Department officers shall issue warnings
 2        and/or declare unlawful assembly before the reasonable, proportional, and targeted
 3        use of less-lethal projectiles or chemical agents.
 4
 5           a. Warnings must be given and repeated by means reasonably calculated to
 6              ensure that the warnings are heard.
 7
 8           b. When warnings are given, reasonable time shall be given to comply.
 9
10   IT IS SO ORDERED.
11
12   DATED: July 6, 2021
13                                                ________________________________
14                                                DOLLY M. GEE
                                                  UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -3-
